Name: Commission Regulation (EEC) No 1527/81 of 5 June 1981 amending Regulation (EEC) No 55/81 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oil seeds and oleaginous fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/22 Official Journal of the European Communities 6. 6 . 81 COMMISSION REGULATION (EEC) No 1527/81 of 5 June 1981 amending Regulation (EEC) No 55/81 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oil seeds and oleaginous fruits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) thereof, Whereas, for certain products within subheading 15.07 D I of the Common Customs Tariff, the basic duties are fixed in Article 64 (3) of the Act of Accession ; whereas this very high level is liable to prove an obstacle to the supply of raw materials for technical or industrial use ; whereas these oils do not compete with vegetable oils for human consump ­ tion ; whereas the customs duties on imports of these products should therefore be altered and Commission Regulation (EEC) No 55/81 (l ) amended in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following tariff heading is hereby inserted in the Annex to Regulation (EEC) No 55/81 : OCT heading No Description Quantity(tonnes) Customs duty rate Third countries Community of Nine 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified. D. Other oils ex I. For technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption, excluding palm, copra and flax oils Unlimited 15 3 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . ( ») OJ No L 4, 1 . 1 . 1981 , p . 39 . 6. 6 . 81 Official Journal of the European Communities No L 149/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1981 . For the Commission The President Gaston THORN